DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) An ingestible device and metabolic dysfunction assessment tool for determining the pH level of the upper GI tract, esophagus and stomach, as an indicator of proper GI function, nutrient 5absorption and as a means to gauge the overall health of a patient comprising: 
an uncoated, fluid absorbing string; 
said string residing almost entirely within a capsule, made to exhibit a partial, protruding end outside of said capsule for manual grasping wherein said string 10resides within said capsule interior laterally; 
said capsule exhibiting a uniport at at least one capsule apex for string egress; 
said capsule designed to transport an unfurled portion of said string through the esophagus into the stomach;
said string made to unfurl the upper GI tract due to the combined effects 15of peristalsis and gravity; 
made to remain 
a weighted sphere within said capsule residing in the lower third of said capsule; 
said weighted sphere made to remain 
said string made to completely unfurl upon descent through the GI tract, a section of the string coming to rest 
said string made to be allowed to rest in the esophagus and stomach for a length of time sufficient to allow for adequate string saturation with esophagus and stomach liquid; and 
22said wherein said capsule, dissolved or partially dissolved, and said weighted sphere are made to pass to excretion.  
2. (Currently Amended) The device of claim 1 wherein said string is cotton or a cotton blend that is sufficiently absorbent to allow for saturation with esophagus and stomach fluid.  
53. (Currently Amended)  The device of claim 1, wherein said partial, protruding end outside of said capsule for manual grasping [[may]] is made to be alternatively adhered to the outer cheek of a patient.  
4. (Currently Amended) The device of claim 1, wherein, after resting in the esophagus and stomach for a length of time sufficient to allow for adequate string saturation with esophagus and stomach liquid, said string made to be [[is]] removed.  
6. (Currently Amended) The device of claim 2, wherein, the gripped partial, protruding end is made to be utilized to remove said device from patient's GI tract.  
7. (Currently Amended) The device of claim 5 wherein, after removal from the patient, said string is made to accept application of a pH indicator pen containing a chemically reactive substance in the form of 15halochromic material that provides a color change indication corresponding a particular pH exhibited on said cotton string.  
said string is made to allow a pH Universal Indicator to assess a pH of at least one portion of said string after said string is made to accept application of a pH indicator pen and said color change is indicated.  
209. (Currently Amended) The device of claim 8 wherein the color change on said at least one portion is used to (1) determine an area corresponding to an anatomical feature a pH within said anatomical feature 
10. (Currently Amended) A method for determining the metabolic function of a patient by determining the pH level of the upper GI tract, esophagus and stomach, as an indicator of proper GI function, nutrient absorption and as a means to gauge the overall health of a patient by introducing the device of claim 1 into the alimentary tract of a patient; 
5introducing the capsule 
gripping 
allowing said string to unfurl from a lateral orientation of said string and from said capsule through an aperture in said capsule as said capsule descends through the esophagus 10and into said stomach due to peristalsis and gravity; 
allowing said string to completely disengage from the capsule and the weighted sphere 
allowing said string to remain within a patient's esophagus and stomach for a sufficient time to become saturated with esophagus and stomach liquids; 
said string; 
15coating said string with [[the]] a content 
comparing those colors to a universal pH indicator card; and determining, from string color change, and indicator card designation, (1) 20demarcation of boundaries of anatomical structures and (2) pH within those structures.  
1014. (Currently Amended) The method of claim 12 wherein said pH determination [[are]] is used to asses proper HCl production, over production of HCL, under production of HCL, dysbiosis, proper stomach functioning, proper esophagus functioning, proper digestion, chemical functionality of the stomach, measurement of the "Stomach Acid Barrier", a two-step resting and challenge induced acid production capability, underlying disease or disorder of the stomach or 15esophagus, or a combination thereof.  
15. (Currently Amended) The method of claim 12 wherein said method is used to assess, diagnose, challenge and monitor features of the GI tract in terms of function and dysfunction 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia,
“…said string made to unfurl while traveling through the upper GI tract due to the combined effects 15of peristalsis and gravity; 
said capsule made to remain otherwise unattached to said string; 
a weighted sphere within said capsule residing in the lower third of said capsule; 
said weighted sphere made to remain otherwise unattached to said string; 
said string made to completely unfurl upon descent through the GI tract, a portion of the string coming to rest resting in 20the stomach…” 
The closest prior art references found during Examiner’s search of the prior art were US 3,528,429 A, US 3,683,890 A, US 5,738,110 A to Beal et al., US 2010/0240965 A1 to Furata et al., US 2011/0208011 A1 to Ben-Horin, and US 10,327,742 B2 to Fitzgerald et al. None these cited references, however, alone on in combination with one another or any other prior art reference, would anticipate or render obvious the invention of claim 1, including 
said string made to unfurl while traveling through the upper GI tract due to the combined effects 15of peristalsis and gravity; 
said capsule made to remain otherwise unattached to said string; 
a weighted sphere within said capsule residing in the lower third of said capsule; 
said weighted sphere made to remain otherwise unattached to said string; 
said string made to completely unfurl upon descent through the GI tract, a portion of the string coming to rest resting in 20the stomach.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791